                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                              CASE NO. CR11-0120-JCC
10                             Plaintiff,                   ORDER
11          v.

12   JOHN WASHINGTON,

13                             Defendant.
14

15          This matter comes before the Court on Defendant’s motion to modify a special condition
16   of his supervised release (Dkt. No. 1217). In November 2011, Defendant pleaded guilty to one
17   count of conspiracy to distribute controlled substances and one count of conspiracy to commit
18   money laundering. (Dkt. No. 485.) In August 2015, Defendant was sentenced to 120 months of
19   incarceration. (Dkt. No. 1121.) The Court imposed the following special condition of supervised
20   release:
21          The defendant shall participate as instructed by the U.S. Probation Officer in a
            program approved by the probation office for treatment of narcotic addiction, drug
22          dependency, or substance abuse, which may include testing to determine if
23          defendant has reverted to the use of drugs or alcohol. The defendant shall also
            abstain from the use of alcohol and/or other intoxicants during the term of
24          supervision. Defendant must contribute towards the cost of any programs, to the
            extent defendant is financially able to do so, as determined by the U.S. Probation
25          Officer.
26   (Dkt. No. 699 at 4.) Defendant was released from incarceration in 2019. (Dkt. No. 1217 at 2.)


     ORDER
     CR11-0120-JCC
     PAGE - 1
 1           Defendant now moves to modify the special condition of supervised release set forth

 2   above. (Id. at 1.) Specifically, Defendant requests that the special condition be modified to state:

 3           The defendant shall submit to random drug and alcohol testing to determine if
             defendant has reverted to the use of drugs or alcohol. The defendant shall also
 4           abstain from the use of alcohol and/or other intoxicants during the term of
 5           supervision. Should the defendant return a positive drug and/or alcohol test, he may
             be required to attend treatment or other counseling as determined by U.S. Probation.
 6           Should that occur, then the defendant must contribute towards the costs of any
             programs, to the extent defendant is financially able to do so, as determined by the
 7           U.S. Probation Officer.
 8   (Id. at 3.) In support of his request, Defendant states that he completed 140 hours of the
 9   Residential Drug Abuse Program (“RDAP”) while incarcerated and that he has returned clean
10   drug tests since his release from prison. (Id. at 2.) He further states that his participation in drug
11   counseling three days a week and Alcoholics Anonymous or Narcotics Anonymous sessions two
12   days per week, as recommended by Pioneer Services and adopted by U.S. Probation, would
13   interfere with his work as a commercial truck driver. (Id.) Defendant also emphasizes that he “is
14   required to independently submit to drug and alcohol testing to maintain his Class A commercial
15   driver’s license . . . . As such, he must abstain from drugs and alcohol and agree to random urine
16   tests.” (Id.)
17           In a memorandum opposing Defendant’s motion, U.S. Probation notes that Defendant
18   declined to participate in the 500-hour RDAP program while in custody and that Pioneer
19   Services based its recommended drug counseling schedule on Defendant’s December 2019
20   substance use disorder assessment. U.S. Probation further states that while Defendant is not
21   presently employed and has not contacted other agencies to explore whether another drug
22   counseling schedule could better accommodate his potential work schedule.
23           Having thoroughly considered Defendant’s motion and U.S. Probation’s opposition
24   thereto, the Court concludes that modification of the special condition of supervised release is
25   not merited at this time. Therefore, Defendant’s motion to modify a special condition of his
26   supervised release (Dkt. No. 1217) is DENIED. The condition shall remain in effect as written.


     ORDER
     CR11-0120-JCC
     PAGE - 2
 1         DATED this 24th day of February 2020.




                                                   A
 2

 3

 4
                                                   John C. Coughenour
 5                                                 UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR11-0120-JCC
     PAGE - 3
